Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Announces Final Full Year Results TORONTO, March 31 /CNW/ - Kingsway Financial Services Inc. (TSX:KFS, NYSE:KFS) announced today its financial results for the fourth quarter and year ended December 31, 2009. The company reported a net loss of $75.5 million or $1.46 per share diluted for the fourth quarter and a net loss of $290.3 million or $5.38 per share diluted for the year. At September 30th Shareholders' equity was $274.1 million and book value per share was $5.31. After the sale of Jevco and the results for the 4th Quarter the Shareholders' equity at December 31st is $169.3 million and book value per share is $3.28. The changes in book value as previously announced are: << - Write down of Jevco $37 million $0.69 loss per share - 4th Quarter 2009 Operating Loss $39 million $0.72 loss per share - Investment mark-to-market decline $12 million $0.22 loss per share - Other declines in Shareholders' $17 million $0.32 loss per share equity Write Down of Jevco >> The fourth quarter results include a $37 million write down of the book value and goodwill associated with Jevco to reflect the fair market value of the sale to Westaim. << 4th Quarter 2009 Operating Loss >> The Company recorded an operating loss of $39 million or an operating loss per share of $0.72, for the quarter which included: << - $28 million loss in the US operations attributable to legacy claim issues associated with the Universal Casualty Company business ($21 million) and historical commercial products ($7 million) that we have taken steps to resolve. Other units, including U.S. Security Insurance Company and Mendota Insurance Company, continue to perform at an acceptable level. - $11 million represents additional operating losses Investment Portfolio >> Shareholders' equity as at December 31st was impacted by a $12 million or $0.22 per share mark to market decline in the company's investment portfolio.
